Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  156426                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  DRAGO MIHAJLOVSKI, JADRANKA                                                                       Elizabeth T. Clement,
  MIHAJLOVSKI, and ZIVE MIHAJLOVSKI,                                                                                 Justices
           Plaintiffs-Appellees,
  v                                                                SC: 156426
                                                                   COA: 331284
                                                                   Oakland CC: 2014-140471-CK
  BIRACH BROADCASTING CORPORATION
  and SIMA BIRACH,
             Defendants-Appellants,
  and
  BIRACH HOLDINGS CORPORATION, SIMA
  BIRACH, JR., and SIMA BIRACH, JR., TRUST,
             Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 20, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2018
           t0314
                                                                              Clerk